OPINION
PER CURIAM.
A jury convicted appellant of burglary of a building and assessed punishment at confinement for life after finding appellant was a habitual offender. The Court of Appeals affirmed the conviction, Gann v. State, 818 S.W.2d 69 (Tex.App.—Hou.[1st] *4671990), finding that even if counsel’s failure to object to evidence admitted at the punishment phase constituted ineffective assistance of counsel, such ineffectiveness was harmless because the same evidence would be admissible at a retrial pursuant to a change in the evidentiary rules.
Appellant raises four grounds for review, and the State raises one ground in a cross-petition. After careful review we refuse both petitions for review. However, as is true in every case in which discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we refuse both appellant’s and the State’s petitions for discretionary review.